            Case 2:19-cv-00094-cr Document 19 Filed 03/22/21 Page 1 of 13

                                                                                  U·
                                                                                         ·•·     I      -
                                                                                               I ~"- --. .     ...,

                            UNITED STATES DISTRICT COURT
                                      FOR THE                                  2021 HP.R 22 19M ~: 05
                                DISTRICT OF VERMONT                                     ,, i     r- .       , ..
                                                                                        •.. , --~.'•I\

RUSSELL G., JR.,                                      )
                                                      )
               Plaintiff,                             )
                                                      )
       V.                                             )       Case No. 2: l 9-cv-00094
                                                      )
COMMISSIONER OF SOCIAL SECURITY,                      )
                                                      )
               Defendant.                             )


    OPINION AND ORDER DENYING PLAINTIFF'S MOTION FOR AN ORDER
    REVERSING THE DECISION OF THE COMMISSIONER AND GRANTING
              THE COMMISSIONER'S MOTION TO AFFIRM
                                          (Docs. 9 & 15)
       Plaintiff Russell G. Goodell, Jr. is a claimant for Social Security Disability
Insurance Benefits ("DIB") and Supplemental Security Income ("SSI") payments under
the Social Security Act ("SSA") and brings this action pursuant to 42 U.S.C. § 405(g) to
reverse the decision of the Social Security Commissioner (the "Commissioner") that he is
not disabled. 1 (Doc. 9.) The Commissioner moves to affirm. (Doc. 15.) Plaintiff replied
on May 4, 2020, at which time the court took the pending motions under advisement.
       After his applications for DIB and SSI were denied initially and on reconsideration
by the Social Security Administration, Administrative Law Judge ("ALJ") Lisa
Groeneveld-Meijer found Plaintiff was not disabled based on her conclusion that Plaintiff
can perform jobs that exist in significant numbers in the national economy.



1
  Disability is defined as the inability "to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of not less than
[twelve] months[.]" 42 U.S.C. §§ 423(d)(l)(A), 1382c(a)(3)(A). A claimant's "physical or
mental impairment or impairments" must be "of such severity" that the claimant is not only
unable to do any previous work but cannot, considering the claimant's age, education, and work
experience, engage in any other kind of substantial gainful work which exists in the national
economy. 42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).
         Case 2:19-cv-00094-cr Document 19 Filed 03/22/21 Page 2 of 13




       Plaintiff identifies three errors in the ALJ' s disability determination: ( 1) the ALJ
erred in finding that Plaintiff could frequently finger and feel with his right hand; (2) the
ALJ erred in weighing the medical opinions of treating source Monique Karthaus, PA
and medical consultant John Kwock, MD; and (3) the ALJ erred in adopting the
testimony of Vocational Expert ("VE") Susan Gaudet regarding walking requirements.
Plaintiff seeks a remand for a calculation of benefits.
       Plaintiff is represented by Phyllis E. Rubenstein, Esq. The Commissioner is
represented by Special Assistant United States Attorneys Emily M. Fishman and Molly
E. Carter.
I.     Procedural History.
       Plaintiff protectively filed applications for DIB and SSI on August 24, 2017,
alleging a disability onset date of April 3, 2012. His claim was denied initially on
December 5, 2017 and upon reconsideration on March 2, 2018. Plaintiff timely filed a
request for a hearing, which was held before ALJ Groeneveld-Meijer via videoconference
on October 24, 2018. Plaintiff appeared in person and was represented by a non-attorney
representative. Plaintiff, medical consultant Dr. Kwock, and VE Gaudet testified.
       After ALJ Groeneveld-Meijer issued an unfavorable decision on November 7,
2018, Plaintiff filed a timely appeal before the Appeals Council, which denied review on
April 9, 2019. As a result, the ALJ's disability determination stands as the
Commissioner's final decision.
II.    The ALJ's November 7, 2018 Decision.
       In order to receive DIB or SSI under the SSA, a claimant must be disabled on or
before the claimant's date last insured. A five-step, sequential-evaluation framework
determines whether a claimant is disabled:
       (1) whether the claimant is currently engaged in substantial gainful activity;
       (2) whether the claimant has a severe impairment or combination of
       impairments; (3) whether the impairment meets or equals the severity of the
       specified impairments in the Listing oflmpairments; (4) based on a
       "residual functional capacity" assessment, whether the claimant can
       perform any of his or her past relevant work despite the impairment; and
       (5) whether there are significant numbers of jobs in the national economy

                                               2
         Case 2:19-cv-00094-cr Document 19 Filed 03/22/21 Page 3 of 13




       that the claimant can perform given the claimant's residual functional
       capacity, age, education, and work experience.
McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014) (citing 20 C.F.R.
§§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-(v)).
       "The claimant has the general burden of proving that he or she has a disability
within the meaning of the Act, and bears the burden of proving his or her case at [S]teps
[O]ne through [F]our of the sequential five-step framework established in the SSA
regulations[.]" Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008) (internal quotation
marks and citation omitted). At Step Five, "the burden shift[ s] to the Commissioner to
show there is other work that [the claimant] can perform." McIntyre, 758 F.3d at 150
(alterations in original) (internal quotation marks omitted).
       At Step One, the ALJ found Plaintiff had not engaged in substantial gainful
activity since April 3, 2012, his alleged onset date. At Step Two, the ALJ concluded
Plaintiff had the following severe impairments: degenerative joint disease, degenerative
disc disease of the cervical and lumbar spines, status post right carpal tunnel release, and
internal derangement of the right knee.
       At Step Three, the ALJ found that Plaintiff did not have an impairment or
combination of impairments that met or medically equaled the severity of one of the
Listings. The ALJ determined that Plaintiff remained capable of ambulating and
performing fine and gross movements effectively. She noted that no treating or
examining physician suggested that Plaintiff met or medically equaled the criteria in any
of the Listings, and that impartial medical expert Dr. Kwock had considered listings 1.02
and 1.04 and determined they were not satisfied.
       At Step Four, the ALJ found that Plaintiff had the Residual Functional Capacity
("RFC") to:
       [P]erform light work as defined in 20 CFR 404.1567(b) and 416.967(b)
       except with no more than occasional climbing of ladders, ropes, or
       scaffolds. He could engage in only frequent stooping and occasional
       crawling and crouching. Day to day, the work should not include more than
       frequent fingering or feeling on the right. In the work environment there
       should be no concentrated exposure to potential hazards such as

                                              3
            Case 2:19-cv-00094-cr Document 19 Filed 03/22/21 Page 4 of 13




       unprotected heights or uneven terrain. The claimant requires the option to
       sit or stand.
(AR 19.)
       Based on the VE' s testimony, the ALJ concluded that Plaintiff could not perform
his past relevant work as a materials handler and construction worker with the limitations
identified in his RFC. She noted that Plaintiff was forty-seven years old as of his alleged
onset date, placing him within the category of "younger" individuals as defined by the
regulations but during the pendency of his applications he changed to "closely
approaching advanced age[.]" Id. at 24. She further noted that Plaintiff had a "limited"
education and was able to communicate in English. Id.
       Considering Plaintiffs age, education, work experience, and RFC, the ALJ
determined at Step Five that Plaintiff could perform jobs that exist in significant numbers
in the national economy, including "laundry folder[,]" "package sorter[,]" and "storage
facilities rental clerk[.]" Id. at 25. The ALJ found that there exist 10,000 positions in the
national economy for laundry folder, 23,000 positions for package sorter, and 22,000
positions for storage facilities rental clerk. Although the sit/stand option is not addressed
in the Dictionary of Occupation Titles ("DOT"), the ALJ determined, based on the VE's
testimony, that at least 85-90% of employers for these three positions would have chairs
available. For this reason, the ALJ determined Plaintiff was not disabled from April 3,
2012 through November 7, 2018, the date of her decision.
III.   Conclusions of Law and Analysis.
       A.      Standard of Review.
       In reviewing the Commissioner's decision, the court "conduct[ s] a plenary review
of the administrative record to determine ifthere is substantial evidence, considering the
record as a whole, to support the Commissioner's decision and if the correct legal
standards have been applied." Cichocki v. Astrue, 729 F.3d 172, 175-76 (2d Cir. 2013)
(citation and internal quotation marks omitted). Substantial evidence is "more than a
mere scintilla. It means such relevant evidence as a reasonable mind might accept as
adequate to support a conclusion." Selian v. Astrue, 708 F.3d 409,417 (2d Cir. 2013)

                                               4
            Case 2:19-cv-00094-cr Document 19 Filed 03/22/21 Page 5 of 13




(internal quotation marks omitted).
       It is the Commissioner who resolves evidentiary conflicts and determines
credibility issues, and the court "should not substitute its judgment for that of the
Commissioner." Yancey v. Apfel, 145 F.3d 106, 111 (2d Cir. 1998); see also Aponte v.
Sec'y, Dep't of Health & Human Servs. of US., 728 F.2d 588,591 (2d Cir. 1984) (noting
"genuine conflicts in the medical evidence are for the Secretary to resolve"). Even if the
court could draw different conclusions after an independent review of the record, the
court must uphold the Commissioner's decision when it is supported by substantial
evidence and when the proper legal principles have been applied. See 42 U.S.C. § 405(g);
McIntyre, 758 F.3d at 149 ("If evidence is susceptible to more than one rational
interpretation, the Commissioner's conclusion must be upheld.").
       B.       Whether the ALJ Erred in Finding that Plaintiff Could Frequently
                Finger and Feel with his Right Hand.
       Plaintiff asserts that the ALJ erred in finding that Plaintiff could frequently finger
and feel using his right hand because both PA Karthaus and Dr. Kwock opined that
Plaintiff was unable to finger or feel with that hand more than "infrequently." According
to the administrative record, Dr. Kwock testified that "[t]here are upper extremity
limitations. They are complaint[s] of fingering and feeling; they are divided between the
right and left. The right, infrequent; the left being continuous." (AR 41.) The
Commissioner argues this testimony was erroneously transcribed and that Dr. Kwock can
be heard on a recording stating that fingering and feeling on his right hand was limited to
frequent. Because this evidence is not in the record, the court cannot properly consider it.
See Casiano v. Apfel, 39 F. Supp. 2d 326, 330 (S.D.N.Y. 1999) (holding that "[e]vidence
not contained in the administrative record may not be considered when reviewing the
findings of the Commissioner.").
       An RFC determination represents "the most [a claimant] can still do despite [their]
limitations[,]" and is determined based on "all the relevant evidence" in the record,
including evidence of both severe and non-severe medically determinable impairments.
20 C.F.R. § 404.1545(a)(l)-(2). "In deciding a disability claim, an ALJ is tasked with

                                               5
         Case 2:19-cv-00094-cr Document 19 Filed 03/22/21 Page 6 of 13




'weigh[ing] all of the evidence available to make an RFC finding that [is] consistent with
the record as a whole." Benman v. Comm 'r of Soc. Sec., 350 F. Supp. 3d 252, 256-57
(W.D.N.Y. 2018) (quoting Matta v. Astrue, 508 F. App'x 53, 56 (2d Cir. 2013)). "[A]n
ALJ is free ... to choose between properly submitted medical opinions" in rendering his
or her analysis, Balsamo v. Chater, 142 F.3d 75, 81 (2d Cir. 1998) (internal alterations,
quotation marks, and citations omitted), and need not "reconcile every conflicting shred
of medical testimony" as long as the ALJ "acknowledge[ s] relevant evidence or
explain[s] [her] implicit rejection of it." Falcon v. Apfel, 88 F. Supp. 2d 87, 90
(W.D.N.Y. 2000) (citations omitted).
       Although the ALJ found the medical opinion of Dr. Kwock persuasive, she limited
Plaintiffs RFC to fingering and feeling with his right hand no more than frequently. She
provided no explanation for rejecting Dr. Kwock's opinion recommending a more
restrictive limitation of infrequently although this lends credence to the Commissioner's
argument that Dr. Kwock's testimony was mis-transcribed. Because the court cannot
credit that argument, especially without its own review of the audio recording which is
not in the record, it proceeds on the assumption that Plaintiff is correct that the ALJ
rejected a limitation recommended by Dr. Kwock without explanation.
       "[A]n ALJ may not 'cherry pick' medical opinions that support his or her opinion
while ignoring opinions that do not." Thomas v. Berryhill, 337 F. Supp. 3d 235, 244
(W.D.N.Y. 2018). "The obligation to explain why certain elements of an opinion were
not adopted is triggered when 'the RFC assessment conflicts with an opinion from a
medical source[.]"' Marshall L. v. Berryhill, 2018 WL 2192191, at *11 (W.D.N.Y. May
14, 2018) (quoting SSR 96-8p, 1996 WL 374184, at *7 (Jul. 2, 1996)). It was thus error
for the ALJ to fail to explain why she did not adopt Dr. Kwock's limitations on right
hand fingering and feeling. See Snell v. Apfel, 177 F.3d 128, 134 (2d Cir. 1999) ("The
requirement of reason-giving exists, in part, to let claimants understand the disposition of
their cases, even - and perhaps especially - when those dispositions are unfavorable.").
Any error was, however, harmless because even if Plaintiff could not finger or feel with
his right hand, he could still perform jobs that exist in sufficient number in the national

                                              6
          Case 2:19-cv-00094-cr Document 19 Filed 03/22/21 Page 7 of 13




economy. The VE testified that, given Plaintiffs RFC, he could perform the jobs of
laundry folder, package sorter, price marker, and storage facilities rental clerk. Of these
three positions, the job of storage facilities rental clerk did not require fingering or feeling
and there were approximately 22,000 positions for this job in the national economy.
       According to SSA regulations, "[w ]ork exists in the national economy when there
is a significant number of jobs (in one or more occupations) having requirements which
[the claimant is] able to meet with [his or her] physical or mental abilities and vocational
qualifications." 20 C.F.R. §§ 404.1566(b), 416.966(b). In other words, "[t]he
Commissioner need show only one job existing in the national economy" in significant
numbers that Plaintiff can perform to find he is not disabled at Step Five. Bavaro v.
Astrue, 413 F. App'x 382, 384 (2d Cir. 2011) (summary order).
       "[I]solated jobs that exist only in very limited numbers in relatively few locations"
do not meet the regulatory definition of "work which exists in the national economy." 20
C.F.R. §§ 404.1566(b), 416.966(b). Courts in the Second Circuit "have generally held
that what constitutes a 'significant' number is fairly minimal." Roe v. Colvin, 2015 WL
729684, at *7 (N.D.N.Y. Feb. 19, 2015) (quoting Fox v. Comm 'r ofSoc. Sec., 2009 WL
367628, at *20 (N.D.N.Y. Feb. 13, 2009)). 22,000 positions in the national economy
satisfies this threshold. See Sanchez v. Berryhill, 336 F. Supp. 3d 174, 177 (W.D.N.Y.
2018) (finding that "numbers similar to those presented here - between 9,000 and 10,000
jobs - have typically been found to be sufficiently 'significant' to meet the
Commissioner's burden") (collecting cases); Gray v. Colvin, 2014 WL 4146880, at *6
(W.D.N.Y. Aug. 19, 2014) (holding "it cannot be said that totals of over 16,000 jobs
nationally and 60 regionally ... are not 'significant' as a matter of law, given the low
threshold evidently required").
       Because the ALJ identified at least one job existing in the national economy that
Plaintiff could perform, even if he could only finger or feel infrequently with his right
hand as indicated by Dr. Kwock, the ALJ's error was harmless. See Pelland v. Comm 'r of
Soc. Sec., 2014 WL 6814908, at *7 (D. Vt. Dec. 2, 2014) (holding that "any error was
harmless because the ALJ identified at least one other occupation ... that is present in

                                               7
         Case 2:19-cv-00094-cr Document 19 Filed 03/22/21 Page 8 of 13




significant numbers in the national economy that a person with [claimant's] limitations
could perform"); Zabala v. Astrue, 595 F.3d 402, 409 (2d Cir. 2010) (holding that
"[w]here application of the correct legal principles to the record could lead only to the
same conclusion, there is no need to require agency reconsideration") (internal quotation
marks, alterations, and citation omitted).
       C.     Whether the ALJ Erred in Adopting the Testimony of VE Gaudet
              Regarding Walking Requirements.
       Plaintiff contends that the ALJ erred in adopting VE Gaudet's testimony that the
position of laundry folder required "almost negligible walking" and the position of
package sorter required "very little walking." (AR 80-81.) This testimony contradicts
DOT regulations which state that both positions involve significant standing, walking,
pushing, and/or pulling. Social Security Ruling 00-4P states:
       Occupational evidence provided by a VE or VS generally should be
       consistent with the occupational information supplied by the DOT. When
       there is an apparent unresolved conflict between VE or VS evidence and
       the DOT, the adjudicator must elicit a reasonable explanation for the
       conflict before relying on the VE or VS evidence to support a determination
       or decision about whether the claimant is disabled.
SSR 00-4p, 2000 WL 1898704 (S.S.A.).
       In this case, "[the VE] neither informed the ALJ of the discrepancy between her
professional opinion and the DOT' s description, nor provided a reasonable explanation
for the conflict." Sanchez v. Barnhart, 329 F. Supp. 2d 445,454 (S.D.N.Y. 2004). This
unexplained contradiction "effectively deprived the ALJ of an opportunity to inquire into
the nature of the discrepancy and make a precise and informed decision in applying the
medical evidence to the universe of jobs available in the economy[.]" Id. However, in
finding that Plaintiff could perform other jobs existing in significant numbers in the
economy, the ALJ also relied on the VE's testimony that Plaintiff could perform the job
of storage facilities rental clerk. Thus, even if the ALJ erred in relying on the VE' s
testimony regarding the positions of laundry folder and package sorter, this error was
harmless because the ALJ identified at least one occupation Plaintiff is capable of



                                              8
            Case 2:19-cv-00094-cr Document 19 Filed 03/22/21 Page 9 of 13




performing that exists in significant numbers in the national economy which did not
involve significant walking.
       D.      Whether the ALJ Properly Weighed the Medical Opinion Evidence.
       Plaintiff contends that the ALJ erred in finding the opinion of treating source
Monique Karthaus, PA, not persuasive and finding the opinion of non-treating, non-
examining medical consultant Dr. Kwock persuasive. The Social Security Administration
recently revised the regulations concerning how it weighs medical opinion evidence in
disability determinations. For claims filed on or after March 27, 2017, an ALJ "will not
defer or give any specific evidentiary weight, including controlling weight, to any
medical opinion[s] or prior administrative medical finding(s), including those from [a
claimant's] medical sources." 20 C.F.R. § 404.1520c(a); accord Winston v. Berryhill, 755
F. App'x 395,402 n.4 (5th Cir. 2018) (per curiam). Instead, an ALJ must consider each
medical opinion or prior administrative finding in the record and evaluate its
persuasiveness in accordance with five factors: ( 1) supportability, (2) consistency, (3)
relationship with the claimant (including: (i) length of treatment relationship, (ii)
frequency of examinations, (iii) purpose of the treatment relationship, (iv) extent of
treatment relationship, (v) examining relationship), (4) specialization, and (5) other
factors that tend to support or contradict a medical opinion or prior administrative
medical finding. 20 C.F .R. § 404 .15 20c( c ).
       The revised regulations state that "the most important factors [an ALJ]
consider[ s]" when determining persuasiveness of a medical opinion are supportability
and consistency. Id. § 404.1520c(b)(2). An ALJ must therefore address whether a
medical opinion is supportable and consistent, but need not address the remaining three
factors. Id. If an ALJ finds that two or more medical opinions about the same issue are
equally well-supported and consistent with the record, the ALJ must articulate how he or
she considered the remaining three factors. Id. § 404.1520c(b)(3).
       Impartial medical expert Dr. Kwock testified at the administrative hearing and
opined that Plaintiff suffered from degenerative disc and degenerative joint disease in his
cervical and lumbar spine, was status post right carpal tunnel release, and had right knee

                                                  9
         Case 2:19-cv-00094-cr Document 19 Filed 03/22/21 Page 10 of 13




internal derangements. In light of the nature and severity of these conditions, he
concluded that Plaintiff was able to perform light work, could lift and carry up to ten
pounds frequently and twenty pounds occasionally, could sit for eight hours, and stand
and walk for six hours out of an eight-hour work day. Dr. Kwock opined that Plaintiff
could continuously climb stairs and ramps, frequently climb ladders or scaffolds, balance
and kneel continuously, stoop frequently, and crouch and crawl occasionally.
       At Step Four, the ALJ found Dr. Kwock's opinion persuasive because it was "well
supported by and consistent with the medical evidence of record." (AR 23.) She noted
that Dr. Kwock cited to specific imaging studies, clinical examinations, operative reports,
and observations of the claimant's behavior which supported his opinion. Dr. Kwock's
opinions were moreover consistent with consultative examining physician Fred Rossman,
MD's March 2017 and November 2017 examinations which found that Plaintiff could
ambulate without an ataxic or antalgic gait and could use stairs without an assistive
device. 2 The ALJ further noted that the "objective medical evidence overall does not
document deficits in strength, gait abnormalities, or that the claimant presented in pain or
distress" and cited to treatment notes which supported this conclusion. 3 (AR 21.)

2
  See AR 344 (at March 23, 2017 examination, noting that Plaintiff "enters the office ambulating
without ataxic or antalgic gait" and is "able to enter and leave the office using the stairs (xlO
steps)"); AR 418 (at November 2, 2017 examination, finding the same).
3
  See, e.g., AR 425 (treatment notes from a January 18, 2018 appointment with Kevin Kerin,
MD, indicating that Plaintiff did not present in any distress, could rise from his chair easily
without pain, had "normal strength" and his back films "did not show any worrisome changes
suggesting a pathological process involving the lumbar spine."); Id. at 452 (at a December 20,
2017 examination, Alana M. Nevares, MD, found that Plaintiff had full range of motion
throughout his body, though he had "painful full abduction as well as passive" in his shoulders);
Id. at 475 (at a June 13, 2018 examination, Brian Aros, MD, observed that Plaintiff was in "no
acute distress[,]" was able to ambulate without an antalgic gait, squat without any joint
discomfort, and had "a medial meniscal tear, but has no meniscal signs on his exam and no
symptoms along the medial compartment."); Id. at 525 (at a July 25, 2018 examination, Janessa
Vandette, PA-C, noted that while Plaintiffs physical exam radiographic findings were
"consistent with upper back and neck myofascial pain[,]" he was in no acute distress and had full
strength in his shoulders); Id. at 571 (at a September 25, 2018 examination, Sarah Britton, NP,
observed that Plaintiff "walked with a normal gate[,]" had full range of motion "with increased
pain on all motions within the lumbar spine[,]" and had full motor strength throughout his upper
and lower extremities).

                                                10
         Case 2:19-cv-00094-cr Document 19 Filed 03/22/21 Page 11 of 13




       Plaintiffs treating source, PA Karthaus, submitted a September 26, 2018 Medical
Source Statement in which she opined that Plaintiff had osteoarthritis of multiple joints,
including the shoulders, neck, elbows, wrists, and knees, as well as tendinopathy of the
bilateral wrists. She stated that his recent carpal tunnel release "was not very
successful[,]" and noted that pain and fatigue limited the Plaintiffs ability to do work and
that he would be able to maintain 1-2 hours of steady work before needing a 30 minute
break. (AR 555.) PA Karthaus further opined that Plaintiff would have difficulty with
concentration, pace, and/or persistence due to his pain and could not concentrate and
focus on job related tasks for continuous two-hour periods consistently throughout an
eight-hour work day. She also noted that his impairments would interfere with his ability
to complete job related tasks in a timely manner, that he would need more than ordinary
breaks, and that Plaintiff "has worse pain ifhe tries to do too many activities for multiple
days in a row. After a stretch of working he will consequently have several more days of
impairment[.]" Id. at 556.
       PA Karthaus opined that Plaintiff could lift or carry ten pounds occasionally and
less than ten pounds frequently, could stand for thirty minutes without interruption, walk
for sixty minutes without interruption, and stand or walk for a total of less than two hours
in an eight-hour work day. She found that Plaintiffs wrist arthritis and tendonitis and
knee meniscus tear and arthritis limited his ability to push, pull, and operate hand and
foot controls and checked boxes indicating that he could reach, handle, finger, and feel
less than one-third of the work day, but that he could perform those functions repetitively
throughout that period of time with the exception of feeling. She also noted that Plaintiff
could climb, balance, kneel, crouch, crawl, and stoop for one-third of an eight-hour work
day without aggravating his impairments. PA Karthaus opined that Plaintiffs
impairments or treatment would cause him to be absent from work four or more times per
month. She checked boxes indicating that she had based her assessment on her personal
knowledge of his medical condition and a review of his medical records.
       The ALJ found that PA Karthaus's opinion "[did] not carry persuasive value" in
part because she based her opinion upon the claimant's self-reports "as evidenced by her

                                              11
         Case 2:19-cv-00094-cr Document 19 Filed 03/22/21 Page 12 of 13




repetition of what he felt he could do in terms of steady work." (AR 23.) Treatment notes
from September 9, 2018 indicate that Plaintiff self-reported that he could perform "steady
work maybe 1 hour[,]" but PA Karthaus opined that Plaintiff could work up to two hours.
When asked to explain how the limitations were supported by clinical or objective
evaluative findings, PA Karthaus wrote:
       [Plaintiff] does have tendinopathy of the wrist R[ight]-carpal tunnel release
       recently done was not very successful. R[ight] knee meniscus tear.
       [Plaintiff] seems to have a chronic fatigue-fibromyalgia like condition
       where any physical activity maintained for 1-2 hours leads to muscle pain
       myalgias and fatigue. He does have mild degenerative arthritis of the C
       spine and L spine (neck and low back) for which he is still completing the
       work up with Central Vermont Spine Center [and] surgeons.
(AR 555.) PA Karthaus found Plaintiff had "moderate pain from multi joint arthritis and
a chronic pain-fibromyalgia like condition that causes muscle pain [and] fatigue[.]" Id. at
557. The ALJ acknowledged that PA Karthaus's opinions were based on "her personal
knowledge of the claimant's medical condition, review of his medical conditions dating
to 2016, and the claimant's self-reports oflack of improvement since 2012" because there
were no medical records prior to 2016. (AR 22.) The ALJ nonetheless found the
limitations identified by PA Karthaus were not well supported by or consistent with the
medical evidence because other providers' treatment notes did not document Plaintiffs
reports of fatigue but instead indicated that Plaintiff had full strength, normal gait, and
did not present in pain or distress. 4 The ALJ credited Dr. Kwock's testimony that there
was no disease process that would produce Plaintiffs alleged level of exhaustion, and



4
  See, e.g., AR 344 (at March 23, 2017 examination with Dr. Ross, noting that Plaintiff "enters
the office ambulating without ataxic or antalgic gait"); AR 425 (treatment notes from a January
18, 2018 appointment with Dr. Kerin indicating that Plaintiff did not present in any distress,
could rise form his chair easily without pain, and had "normal strength"); AR 475 (at a June 13,
2018 examination, Dr. Aros observed that Plaintiff was in "no acute distress" and was able to
ambulate without an antalgic gait); but see AR 525 (at a July 25, 2018 examination, PA-C
Vandette noted that Plaintiffs physical exam radiographic findings were "consistent with upper
back and neck myofascial pain[,]" but that he was in no acute distress); AR 571 (at a September
25, 2018 examination with NP Britton, observing that Plaintiff"walked with a normal gait" but
had "increased pain on all motions within the lumbar spine").
                                               12
         Case 2:19-cv-00094-cr Document 19 Filed 03/22/21 Page 13 of 13




that the clinical examinations in the record did not provide support for the significant
limitations endorsed by PA Karthaus.
       The ALJ was entitled to credit the medical opinion of Dr. Kwock regarding
Plaintiffs limitations even if there was evidence to the contrary because she supported
her assessment with citations to clinical examinations and treatment notes indicating
Plaintiff did not have "deficits in strength, gait abnormalities, or that [he] presented in
pain or distress[.]" (AR 21.) Because the ALJ discussed the factors set forth in 20 C.F.R.
§ 404.1520c(c) in finding Dr. Kwock's opinion persuasive and PA Karthaus's opinion
unpersuasive and because her conclusion is supported by substantial evidence, the court
is not entitled to disturb her determination of the weight to be afforded the evidence even
if it might reach a different conclusion. See Rockwood v. Astrue, 614 F. Supp. 2d 252,
266 (N.D.N.Y. 2009) (holding that "[i]f supported by substantial evidence, the
Commissioner's finding must be sustained even where substantial evidence may support
the plaintiffs position and despite that the court's independent analysis of the evidence
may differ from the Commissioner's") (internal quotation marks, alterations, and citation
omitted).
                                      CONCLUSION
       For the foregoing reasons, the court DENIES Plaintiffs motion for an order
reversing the Commissioner (Doc. 9) and GRANTS the Commissioner's motion to affirm
(Doc. 15).
SO ORDERED.
       Dated at Burlington, in the District of Vermont, this    ZZ
                                                                     ,,,
                                                                      day of March, 2021.



                                           ~g?
                                            United States District Court




                                              13
